Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

STOCK PURCHASE AGREEMENT, dated as of August 29, 2018 (this “Agreement”), by and
among Susan Santage, an individual (the “Principal”), Wei-Hsien Lin, an
individual (the “Purchaser”), and Yummies, Inc., a Nevada corporation (the
“Company”). Each of Principal, Purchaser and the Company is referred to herein
as a “Party” and collectively, as the “Parties.”

 

RECITALS

 

A. Principal is the owner of 1,690,000 shares (the “Principal Shares”) of the
common stock of the Company, par value of $0.001 per share, representing
approximately 67.5% of the issued and outstanding capital stock of the Company
on a fully-diluted basis, as of the date hereof.

 

B. Principal intends to sell and Purchaser intends to purchase the Principal
Shares, for an aggregate purchase price of $325,000, or approximately $0.192307
per Principal Share.

 

C. Purchaser understands that it will be required to pay one or more finders
(“Finders”) an aggregate amount of $35,000 (the “Finders’ Fee”), in addition to
and separate from the Purchase Price (as defined below), in connection with and
at the time of its purchase of the Principal Shares.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, the Company, Principal and Purchaser hereby agree as
follows:

 

1. Purchase and Sale. Principal shall sell, transfer, convey and deliver unto
Purchaser, and Purchaser shall acquire and purchase from Principal, the
Principal Shares.

 

2. Purchase Price.

 

(a) General. The purchase price (the “Purchase Price”) for the Principal Shares,
in the aggregate, is Three Hundred Twenty-Five Thousand Dollars ($325,000),
payable as specified in this Section 2 subject to the other terms and conditions
of this Agreement.

 

(b) Payment at Closing. At the Closing, Purchaser shall pay to Principal the
Purchase Price against delivery to Purchaser or, at the request of Purchaser, to
the Company’s transfer agent, of certificates representing the Principal Shares
along with a medallion guaranteed stock power in form satisfactory to Purchaser.

 

(c) Adjustment for Outstanding Liabilities. In the event that the Company shall
have any liability (whether known or unknown, whether asserted or unasserted,
whether absolute or contingent, whether accrued or unaccrued, whether liquidated
or unliquidated, and whether due or to become due), including any liability for
taxes (“Liability”), as of the Closing, the portion of the Purchase Price
payable at the Closing shall be reduced on a dollar for dollar basis by the
amount of such Liability.

 



1

 

 

3. The Closing.

 

(a) General. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place by exchange of documents among the Parties by fax or
courier, as appropriate, following the satisfaction or waiver of all conditions
to the obligations of the Parties to consummate the transactions contemplated
hereby (other than conditions with respect to actions the respective Parties
will take at the Closing itself) not later than September 5, 2018, however, the
Parties shall use their best efforts to conduct the closing on or before August
31, 2018, or such other date as Purchaser and Principal may mutually determine
(the “Closing Date”).

 

(b) Deliveries at the Closing. At the Closing: (i) Principal shall deliver to
Purchaser the various certificates, instruments, and documents referred to in
Section 10(a) below; (ii) Purchaser shall deliver to Principal the various
certificates, instruments, and documents referred to in Section 10(b) below;
(iii) Purchaser shall deliver the Purchase Price; (iv) Purchaser shall deliver
to Finders the Finders’ Fee; (v) Principal shall deliver to Purchaser, or at
Purchaser’s request to the Company’s transfer agent, certificates evidencing the
Principal Shares (the “Certificates”), endorsed in blank or accompanied by duly
executed assignment documents and including a Medallion Guarantee that is in
form satisfactory to Purchaser.

 

4. Representations and Warranties of Principal. Principal represents and
warrants to Purchaser that the statements contained in this Section 4 are
correct and complete as of the date of this Agreement and will be correct and
complete as of the Closing Date (as though made then and as though the Closing
Date were substituted for the date of this Agreement throughout this Section 4).

 

(a) Principal has the power and authority to execute, deliver and perform such
Principal’s obligations under this Agreement and to sell, assign, transfer and
deliver to Purchaser the Principal Shares as contemplated hereby. No permit,
consent, approval or authorization of, or declaration, filing or registration
with any governmental or regulatory authority or consent of any third party is
required in connection with the execution and delivery by Principal of this
Agreement and the consummation of the transactions contemplated hereby.

 

(b) Neither the execution and delivery of this Agreement, nor the consummation
of the transactions contemplated hereby or compliance with the terms and
conditions hereof by Principal will violate or result in a breach of any term or
provision of any agreement to which Principal is bound or is a party, or be in
conflict with or constitute a default under, or cause the acceleration of the
maturity of any obligation of Principal under any existing agreement or violate
any order, writ, injunction, decree, statute, rule or regulation applicable to
Principal or any properties or assets of Principal.

 

(c) This Agreement has been duly and validly executed by Principal, and
constitutes the valid and binding obligation of Principal, enforceable against
Principal in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency or other laws affecting creditors' rights generally or
by limitations, on the availability of equitable remedies.

 



2

 

 

(d) The Principal Shares are owned beneficially and of record by Principal and
are validly issued and outstanding, fully paid for and non-assessable with no
personal liability attaching to the ownership thereof. Principal owns the
Principal Shares free and clear of all liens, charges, security interests,
encumbrances, claims of others, options, warrants, purchase rights, contracts,
commitments, equities or other claims or demands of any kind (collectively,
“Liens”), and upon delivery of the Principal Shares to Purchaser, Purchaser will
acquire good, valid and marketable title thereto free and clear of all Liens.
There are no agreements relating to the voting, purchase or sale of capital
stock between or among Principal and any third party. Principal is not a party
to any option, warrant, purchase right, or other contract or commitment that
could require Principal to sell, transfer, or otherwise dispose of any capital
stock of the Company (other than pursuant to this Agreement). Principal is not a
party to any voting trust, proxy, or other agreement or understanding with
respect to the voting of any capital stock of the Company.

 

5. Representations and Warranties of the Company. The Company the Principal,
jointly and severally represent and warrant to Purchaser that the statements
contained in this Section 5 are correct and complete as of the date of this
Agreement and will be correct and complete as of the Closing Date (as though
made then and as though the Closing Date were substituted for the date of this
Agreement throughout this Section 5).

 

(a) This Agreement has been duly and validly executed by the Company and
constitutes the valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or other laws affecting creditors' rights
generally or by limitations, on the availability of equitable remedies.

 

(b) The Company is a corporation in good standing duly incorporated in the State
of Nevada. The Company is duly authorized to conduct business and is in good
standing under the laws of each jurisdiction where such qualification is
required. The Company has full corporate power and authority and all licenses,
permits, and authorizations necessary to carry on its business. The Company has
no subsidiaries and does not control any other subsidiaries, directly or
indirectly, or have any direct or indirect equity participation in any other
entity.

 

(c) Neither the execution and delivery of this Agreement, nor the consummation
of the transactions contemplated hereby or compliance with the terms and
conditions hereof by the Company will violate or result in a breach of any term
or provision of any agreement to which the Company is bound or is a party, or
the Company’s Certificate of Incorporation or By-Laws, or be in conflict with or
constitute a default under, or cause the acceleration of the maturity of any
obligation of the Company under any existing agreement or violate any order,
writ, injunction, decree, statute, rule or regulation applicable to the Company
or any of its properties or assets.

 

(d) This Agreement has been duly and validly executed by the Company and
constitutes the valid and binding obligation of the Company, enforceable against
it in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or other laws affecting creditors' rights generally or by
limitations, on the availability of equitable remedies.

 



3

 

 

(e) The Company’s authorized capital stock, as of the date of this Agreement and
as of the Closing, consists of (i) 50,000,000 shares of Common Stock, $0.001 par
value per share, of which 2,505,000 shares are issued and outstanding as of the
date hereof. The Company has not reserved any shares of its Common Stock for
issuance upon the exercise of options, warrants or any other securities that are
exercisable or exchangeable for, or convertible into, Common Stock. All of the
issued and outstanding shares of Common Stock are validly issued, fully paid and
non- assessable and have been issued in compliance with applicable laws,
including, without limitation, applicable federal and state securities laws.
2,400,000 of the outstanding 2,505,000 shares of the Company’s common stock are
restricted stock. The remaining 105,000 shares of the Company’s outstanding
common stock are free-trading shares and may be resold without restriction.
There are no outstanding options, warrants or other rights of any kind to
acquire any additional shares of capital stock of the Company or securities
exercisable or exchangeable for, or convertible into, capital stock of the
Company, nor is the Company committed to issue any such option, warrant, right
or security. There are no agreements relating to the voting, purchase or sale of
capital stock between or among the Company and any of its stockholders or to the
best knowledge of the Company, between or among any of the Company’s
stockholders. The Company is not a party to any agreement granting any
stockholder of the Company the right to cause the Company to register shares of
the capital stock of the Company held by such stockholder under the Securities
Act of 1933, as amended (the “Securities Act”). The stockholder list provided to
Purchaser is a current shareholder list generated by its stock transfer agent,
and such list accurately reflects all of the issued and outstanding shares of
the Company’s Common Stock.

 

(f) As of the date hereof the Company has total Liabilities of less than
$61,242, all of which Liabilities will be paid off at or prior to the Closing
and shall in no event become the Liability of Purchaser or remain the
Liabilities of the Company following the Closing.

 

(g) There is no legal, administrative, investigatory, regulatory or similar
action, suit, claim or proceeding that is pending or, to the Company’s
knowledge, threatened against the Company.

 



4

 

 

(h) During the period from June 10, 1998 (inception) through the Closing Date,
the Company has filed or furnished (i) all reports, schedules, forms,
statements, prospectuses and other documents required to be filed with, or
furnished to, the Securities and Exchange Commission (the “SEC”) by the Company
(all such documents, as amended or supplemented, are referred to collectively
as, the “Company SEC Documents”) and (ii) all certifications and statements
required by (x) Rule 13a-14 or 15d-14 under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), or (y) 18 U.S.C. §1350 (Section 906 of the
Sarbanes-Oxley act of 2002) with respect to any applicable Company SEC Document
(collectively, the “SOX Certifications”). The Company has made available to
Purchaser all SOX Certifications and comment letters received by the Company
from the staff of the SEC and all responses to such comment letters by or on
behalf of the Company. Through the date hereof, the Company complied in all
respects with its SEC filing obligations under the Exchange Act and the
Securities Act. Each of the audited financial statements and related schedules
and notes thereto and unaudited interim financial statements of the Company
(collectively, the “Company Financial Statements”) contained in the Company SEC
Documents (or incorporated therein by reference) were prepared in accordance
with United States generally accepted accounting principles applied on a
consistent basis (“GAAP”) (except in the case of interim unaudited financial
statements) except as noted therein, and fairly present in all respects the
consolidated financial position of the Company as of the dates thereof and the
consolidated results of their operations, cash flows and changes in
stockholders’ equity for the periods then ended, subject (in the case of interim
unaudited financial statements) to normal year-end audit adjustments (the effect
of which will not, individually or in the aggregate, be adverse) and, such
financial statements complied as to form as of their respective dates in all
respects with applicable rules and regulations of the SEC. The financial
statements referred to herein reflect the consistent application of such
accounting principles throughout the periods involved, except as disclosed in
the notes to such financial statements. No financial statements of any Person
not already included in such financial statements are required by GAAP to be
included in the consolidated financial statements of the Company. As of their
respective dates, each Company SEC Document was prepared in accordance with and
complied with the requirements of the Securities Act or the Exchange Act, as
applicable, and the rules and regulations thereunder, and such Company SEC
Documents (including all financial statements included therein and all exhibits
and schedules thereto, and all documents incorporated by reference therein) did
not, as of the date of effectiveness in the case of a registration statement,
the date of mailing in the case of a proxy or information statement, if
applicable, and the date of filing in the case of any other Company SEC
Documents, contain any untrue statement of a fact or omit to state a fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading. Neither
the Company nor, to the Company’s knowledge, any of its officers has received
notice from the SEC or any other governmental authority questioning or
challenging the accuracy, completeness, content, form or manner of filing or
furnishing of the SOX Certifications. Neither the Company nor, to Company’s
knowledge, any of its officers or directors is disqualified from relying on Rule
506 of Regulation D promulgated under the Securities Act on the basis of being a
“bad actor” under Rule 506(d) thereof.

 

(i) The Company has properly and timely filed all federal, state and local tax
returns and has paid all taxes, assessments and penalties due and payable. All
such tax returns were complete and correct in all respects as filed, and no
claims have been assessed with respect to such returns. There are no present,
pending, or threatened audit, investigations, assessments or disputes as to
taxes of any nature payable by the Company, nor any tax liens whether existing
or inchoate on any of the assets of the Company, except for current year taxes
not presently due and payable. No IRS or foreign, state, county or local tax
audit is currently in progress. The Company has not waived the expiration of the
statute of limitations with respect to any taxes. There are no outstanding
requests by the Company for any extension of time within which to file any tax
return or to pay taxes shown to be due on any tax return.

 



5

 

 

(j) The Company maintains limited operations and does not employ any employees
and does not maintain any employee benefit or stock option plans. Except for
Principal, the Company does not have any other director or officer.

 

(k) Since June 30, 2018, there has not been any event or condition of any
character which has adversely affected, or may be expected to adversely affect,
the Company’s business or prospects, including, but not limited to any adverse
change in the condition, assets, liabilities (existing or contingent) or
business of the Company from that shown in the financial statements of the
Company included in its quarterly report on Form 10-Q for the fiscal quarter
ended June 30, 2018.

 

(l) The Company has complied in all material respects with all applicable laws
(including rules, regulations, codes, plans, injunctions, judgments, orders,
decrees, rulings, and charges thereunder) of all governmental authorities, and
no action, suit, proceeding, hearing, investigation, charge, complaint, claim,
demand, or notice has been filed or commenced against the Company alleging any
failure so to comply. To the knowledge of Principal, neither the Company, nor
any officer, director, employee, consultant or agent of the Company has made,
directly or indirectly, any payment or promise to pay, or gift or promise to
give or authorized such a promise or gift, of any money or anything of value,
directly or indirectly, to any governmental official, customer or supplier for
the purpose of influencing any official act or decision of such official,
customer or supplier or inducing him, her or it to use his, her or its influence
to affect any act or decision of a governmental authority or customer, under
circumstances which could subject the Company or any officers, directors,
employees or consultants of the Company to administrative or criminal penalties
or sanctions.

 

(m) No representation or warranty by the Company in this Agreement, nor in any
certificate, schedule or exhibit delivered or to be delivered pursuant to this
Agreement contains or will contain any untrue statement of material fact or
omits or will omit to state a material fact necessary to make the statements
herein or therein, in light of the circumstances under which they were made, not
misleading.

 

6. Representations and Warranties of Purchaser. Purchaser represents and
warrants to Principal as follows:

 

(a) Purchaser has full power and authority to enter into this Agreement and to
carry out the transactions contemplated hereby. This Agreement constitutes a
valid and binding obligation of Purchaser enforceable in accordance with its
terms, except as (i) the enforceability hereof may be limited by bankruptcy,
insolvency or similar laws affecting the enforceability of creditor's rights
generally and (ii) the availability of equitable remedies may be limited by
equitable principles of general applicability.

 

(b) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby, nor compliance by any Purchaser with any
of the provisions hereof will: violate, or conflict with, or result in a breach
of any provision of, or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, or result in the
termination of, or accelerate the performance required by, or result in the
creation of any Lien upon any of the properties or assets of Purchaser under any
of the terms, conditions or provisions of any material note, bond, indenture,
mortgage, deed or trust, license, lease, agreement or other instrument or
obligation to which he is a party or by which he or any of his properties or
assets may be bound or affected, except for such violations, conflicts, breaches
or defaults as do not have, in the aggregate, any material adverse effect; or
violate any material order, writ, injunction, decree, statute, rule or
regulation applicable to Purchaser or any of its properties or assets, except
for such violations which do not have, in the aggregate, any material adverse
effect.

 



6

 

 

(c) Purchaser is acquiring the Principal Shares for its own account for
investment and not for the account of any other person and not with a view to or
for distribution, assignment or resale in connection with any distribution
within the meaning of the Securities Act. Purchaser agrees not to sell or
otherwise transfer the Principal Shares unless they are registered under the
Securities Act and any applicable state securities laws, or an exemption or
exemptions from such registration are available. Purchaser has knowledge and
experience in financial and business matters such that it is capable of
evaluating the merits and risks of acquiring the Principal Shares.

 

(d) No permit, consent, approval or authorization of, or declaration, filing or
registration with any governmental or regulatory authority or the consent of any
third party is required in connection with the execution and delivery by
Purchaser of this Agreement and the consummation of the transactions
contemplated hereby.

 

7. Brokers and Finders. Other than as indicated in this Agreement, there are no
finders and no parties shall be responsible for the payment of any finders’
fees. Neither Principal nor the Company, nor any of their respective directors,
officers or agents on their behalf, have incurred any obligation or liability,
contingent or otherwise, for brokerage or finders’ fees or agents’ commissions
or financial advisory services or other similar payment in connection with this
Agreement. Each Party shall indemnify the other Party for any breach of
representations made in this Section 7.

 

8. Pre-Closing Covenants. The Parties agree as follows with respect to the
period between the execution of this Agreement and the Closing.

 

(a) General. Each of the Parties will use his or its best efforts to take all
action and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement
(including satisfaction, but not waiver, of the closing conditions set forth in
Section 10 below).

 

(b) Notices and Consents. The Company shall give any notices to third parties
and will use its best efforts to obtain any third-party consents, that Purchaser
may reasonably request. Each of the Parties will give any notices to, make any
filings with, and use its best efforts to obtain any authorizations, consents,
and approvals of governmental authorities necessary in order to consummate the
transactions contemplated hereby. Purchaser and Principal agree to cooperate
fully with the Company in the preparation and timely filing of a Form 8-K under
the Exchange Act, regarding the change of control of the Company, and to provide
all information therefor respectively needed from them in a timely manner, so as
not to cause undue delay in the filing of the Form 8-K or any amendment thereto.
Otherwise, neither the Company nor Principal is aware of any third-party consent
nor other filing or notice to third parties that is necessary in respect of this
Agreement.

 

(c) Operation of Business. Principal will not cause the Company to, and the
Company shall not, engage in any practice, take any action, or enter into any
transaction except for ministerial matters necessary to maintain the Company in
good standing and to arrange for the filing of all necessary reports required
under the Securities Exchange Act to make the Company a reporting company.
Without limiting the generality of the foregoing, Principal will not cause the
Company to, and the Company shall not (i) declare, set aside, or pay any
dividend or make any distribution with respect to its capital stock or redeem,
purchase, or otherwise acquire any of its capital stock except as otherwise
expressly specified herein, (ii) issue, sell, or otherwise dispose of any of its
capital stock, or grant any options, warrants, preemptive or other rights to
purchase or obtain (including upon conversion, exchange, or exercise) any of its
capital stock, (iii) make any capital expenditures, loans, or incur any other
obligations or liabilities, (iv) enter into any agreements involving
expenditures individually, or in the aggregate, of more than $1,000 (other than
agreements for professional services which will be paid in full at or prior to
the Closing), (v) enter into any agreement or incur any other commitment or (vi)
otherwise engage in any practice, take any action, or enter into any transaction
that is inconsistent with the transactions contemplated hereby.

 



7

 

 

(d) Preservation of Business. The Company shall keep its business and properties
substantially intact until the Closing.

 

(e) Notice of Developments. Principal will give prompt written notice to
Purchaser of any material adverse development causing a breach of any of the
representations and warranties in Section 4 or 5 above. No disclosure by any
Party pursuant to this Section, however, shall be deemed to amend or supplement
the disclosures contained in the schedules hereto or to prevent or cure any
misrepresentation, breach of warranty, or breach of covenant.

 

9. Post-Closing Covenants. The Parties agree as follows with respect to the
period following the Closing.

 

(a) General. In case at any time after the Closing any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as any other Party may reasonably
request, all at the sole cost and expense of the requesting Party (unless the
requesting Party is entitled to indemnification therefor under Section 11
below). Principal acknowledge and agree that from and after the Closing,
Purchaser will be entitled to possession of all documents, books, records
(including tax records), agreements, and financial data of any sort relating to
the Company.

 

(b) Litigation Support. In the event and for so long as any Party actively is
contesting or defending against any action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand in connection with (i) any
transaction contemplated under this Agreement or (ii) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act, or transaction on or prior to the Closing Date
involving the Company, the other Party will cooperate with him or it and his or
its counsel in the contest or defense, make available their personnel, and
provide such testimony and access to their books and records as shall be
necessary in connection with the contest or defense, all at the sole cost and
expense of the contesting or defending Party (unless the contesting or defending
Party is entitled to indemnification therefor under Section 11 below).

 

(c) Filing of Annual Report on Form 10-K. Purchaser shall be responsible for
preparing and filing the annual report on Form 10-K of the Company for the
fiscal year ending September 30, 2018. Principal agrees to cooperate in the
preparation and filing of the Company’s annual report on Form 10-K for the
fiscal year ending September 30, 2018. Purchaser shall be responsible for the
costs of the audit of the financial statements for such annual report.

 



8

 

 

10. Conditions to Obligation to Close.

 

(a) Conditions to Obligation of Purchaser. The obligation of Purchaser to
consummate the transactions to be performed by Purchaser in connection with the
Closing are subject to satisfaction of the following conditions (any of which
may be waived in writing by Purchaser at or prior to the Closing):

 

(i) the representations and warranties set forth in Sections 4 and 5 above shall
be true and correct in all material respects at and as of the Closing Date;

 

(ii) Purchaser shall have completed its legal, business and financial due
diligence of the Company to its full satisfaction and shall be fully satisfied
by the results thereof, such due diligence to have been completed within ten
(10) days following the delivery by the Company and Principal of all requested
due diligence materials to Purchaser;

 

(iii) the Company and Principal shall have performed and complied with all of
their covenants hereunder in all material respects through the Closing;

 

(iv) the Company shall have procured all of the third-party consents required in
order to effect the Closing;

 

(v) no action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would: (A) prevent
consummation of any of the transactions contemplated by this Agreement; (B)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation; (C) affect adversely the right of Purchaser to own the
Principal Shares and to control the Company; or (D) affect adversely the right
of the Company to own its assets and to operate its businesses (and no such
injunction, judgment, order, decree, ruling, or charge shall be in effect);

 

(vi) each of the Company and Principal shall have delivered to Purchaser a
certificate to the effect that: (A) each of the conditions specified above in
Section 10(a)(i)-(iv) is satisfied in all respects with respect to each of them;
and (B) as of the Closing, the Company has no Liabilities;

 

(vii) Purchaser shall have received the resignation, effective as of the
Closing, of the sole director and officer of the Company. The designee(s)
specified by Purchaser shall have been appointed as officer(s) of the Company
and any designees of Purchaser who may be lawfully appointed to the Board of
Directors of the Company shall have been appointed;

 

(viii) there shall not have been any occurrence, event, incident, action,
failure to act, or transaction since June 30, 2018 which has had or is
reasonably likely to cause a material adverse effect on the business, assets,
properties, financial condition, results of operations or prospects of the
Company;

 



9

 

 

(ix) Purchaser shall have received such pay-off letters and releases relating to
Liabilities as they shall have requested and such pay-off letters shall be in
form and substance satisfactory to Purchaser;

 

(x) Purchaser shall have conducted UCC, judgment lien and tax lien searches with
respect to the Company and the Principal, the results of which indicate no liens
on the assets of the Company;

 

(xi) the Company shall have delivered its Certificate of Incorporation and
Bylaws, both as amended to the Closing Date, certified by the Secretary of the
Company, resolutions adopted by the Board of Directors of the Company
authorizing this Agreement and the transactions contemplated hereby and the
Company shall have delivered to Purchaser the Company’s original minute book and
corporate seal and all other original corporate documents and agreements;

 

(xii) the Company shall deliver to Purchaser confirmation that the Company is in
Good Standing in Nevada;

 

(xiii) the Company shall have maintained at the Closing, its status as a company
whose Common Stock is quoted on the OTCQB;

 

(xiv) at the Closing, there shall be no more than 2,505,000 shares of the Common
Stock and no shares of any other equity security of the Company issued and
outstanding; and

 

(xv) all actions to be taken by Principal and/or the Company in connection with
consummation of the transactions contemplated hereby and all certificates,
instruments, and other documents required to effect the transactions
contemplated hereby will be satisfactory in form and substance to Purchaser.

 

(b) Conditions to Obligation of Principal. The obligations of Principal to
consummate the transactions to be performed by it in connection with the Closing
are subject to satisfaction of the following conditions (any of which may be
waived in writing by Principal at or prior to the Closing):

 

(i) the representations and warranties set forth in Section 6 above shall be
true and correct in all material respects at and as of the Closing Date;

 

(ii) Purchaser shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;

 

(iii) no action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would: (A) prevent
consummation of any of the transactions contemplated by this Agreement; or (B)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation (and no such injunction, judgment, order, decree, ruling,
or charge shall be in effect);

 



10

 

 

(iv) Purchaser shall have delivered to Principal a certificate to the effect
that each of the conditions specified above in Section 10(b)(i)-(iii) is
satisfied in all respects; and

 

(v) all actions to be taken by Purchaser in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be satisfactory in form and substance to Principal.

 

11. Remedies for Breaches of This Agreement.

 

(a) Survival of Representations and Warranties. All of the representations and
warranties of the Parties shall survive the Closing hereunder and continue in
full force and effect for a period of twenty-four months thereafter.

 

(b) Indemnification Provisions for Benefit of Purchaser.

 

(i) In the event Principal or the Company breaches (or in the event any third
party alleges facts that, if true, would mean Principal or the Company has
breached) any of its representations, warranties, and covenants contained
herein, and, if there is an applicable survival period pursuant to Section 11(a)
above, provided that Purchaser makes a written claim for indemnification against
Principal within such survival period, then Principal shall indemnify Purchaser
from and against the entirety of any Adverse Consequences, Purchaser may suffer
through and after the date of the claim for indemnification (including any
Adverse Consequences Purchaser may suffer after the end of any applicable
survival period) resulting from, arising out of, relating to, in the nature of,
or caused by the breach (or the alleged breach). For purposes of this Agreement,
“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, Liabilities, obligations, taxes, Liens, losses, lost value,
expenses, and fees, including court costs and attorneys' fees and expenses.

 

(ii) Principal shall indemnify Purchaser from and against the entirety of any
Adverse Consequences Purchaser may suffer resulting from, arising out of,
relating to, in the nature of, or caused by any Liability of the Company
(whether or not accrued or otherwise disclosed) (x) for any taxes of the Company
with respect to any tax year or portion thereof ending on or before the Closing
Date (or for any Tax year beginning before and ending after the Closing Date to
the extent allocable to the portion of such period beginning before and ending
on the Closing Date) and (y) for the unpaid taxes of any Person (other than the
Company) under Section 1.1502-6 of the Regulations adopted under the Code (or
any similar provision of state, local, or foreign law), as a transferee or
successor, by contract, or otherwise.

 

(iii) Principal shall indemnify Purchaser from and against the entirety of any
Liabilities arising out of the ownership of the Principal Shares or operation of
the Company prior to the Closing.

 



11

 

 

(iv) Principal shall indemnify Purchaser from and against the entirety of any
Adverse Consequences Purchaser may suffer resulting from, arising out of,
relating to, in the nature of, or caused by any indebtedness or other
Liabilities of the Company existing as of the Closing Date.

 

(v) Notwithstanding anything else stated in this Section 11, Principal’s
liability shall not exceed $325,000.

 

(c) Matters Involving Third Parties.

 

(i) If any third party shall notify any Party (the “Indemnified Party”) with
respect to any matter (a “Third Party Claim”) which may give rise to a claim for
indemnification against any other Party (the “Indemnifying Party”) under this
Section 11, then the Indemnified Party shall promptly notify each Indemnifying
Party thereof in writing; provided, however, that no delay on the part of the
Indemnified Party in notifying any Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then solely to the
extent) the Indemnifying Party thereby is prejudiced.

 

(ii) Any Indemnifying Party will have the right to defend the Indemnified Party
against the Third Party Claim with counsel of its choice reasonably satisfactory
to the Indemnified Party so long as (A) the Indemnifying Party notifies the
Indemnified Party in writing within 10 days after the Indemnified Party has
given notice of the Third Party Claim that the Indemnifying Party will indemnify
the Indemnified Party from and against the entirety of any Adverse Consequences
the Indemnified Party may suffer resulting from, arising out of, relating to, in
the nature of, or caused by the Third Party Claim, (B) the Indemnifying Party
provides the Indemnified Party with evidence reasonably acceptable to the
Indemnified Party that the Indemnifying Party will have the financial resources
to defend against the Third Party Claim and fulfill its indemnification
obligations hereunder, (C) the Third Party Claim involves only money damages and
does not seek an injunction or other equitable relief, (D) settlement of, or an
adverse judgment with respect to, the Third Party Claim is not, in the good
faith judgment of the Indemnified Party, likely to establish a precedential
custom or practice adverse to the continuing business interests of the
Indemnified Party and (E) the Indemnifying Party conducts the defense of the
Third Party Claim actively and diligently.

 

(iii) So long as the Indemnifying Party is conducting the defense of the Third
Party Claim in accordance with Section 11(c)(ii) above, (A) the Indemnified
Party may retain separate co-counsel at its sole cost and expense and
participate in the defense of the Third Party Claim, (B) the Indemnified Party
will not consent to the entry of any judgment or enter into any settlement with
respect to the Third Party Claim without the prior written consent of the
Indemnifying Party (not to be withheld unreasonably) and (C) the Indemnifying
Party will not consent to the entry of any judgment or enter into any settlement
with respect to the Third Party Claim without the prior written consent of the
Indemnified Party (not to be withheld unreasonably).

 



12

 

 

(iv) In the event any of the conditions in Section 11(c)(ii) above is or becomes
unsatisfied, however, (A) the Indemnified Party may defend against, and consent
to the entry of any judgment or enter into any settlement with respect to, the
Third Party Claim in any manner it reasonably may deem appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, any
Indemnifying Party in connection therewith), (B) the Indemnifying Parties will
reimburse the Indemnified Party promptly and periodically for the costs of
defending against the Third Party Claim (including attorneys' fees and
expenses), and (C) the Indemnifying Parties will remain responsible for any
Adverse Consequences the Indemnified Party may suffer resulting from, arising
out of, relating to, in the nature of, or caused by the Third Party Claim to the
fullest extent provided in this Section 11.

 

(v) Principal hereby indemnifies the Company against any and all claims that may
be filed by Principal or any other current or former officer, director or
employee of the Company by reason of the fact that such person was a director,
officer, employee, or agent of the Company or was serving the Company at the
request of Principal or the Company as a partner, trustee, director, officer,
employee, or agent of another entity, whether such claim is for accrued salary,
compensation, indemnification, judgments, damages, penalties, fines, costs,
amounts paid in settlement, losses, expenses, or otherwise and whether such
claim is pursuant to any statute, charter document, bylaw, agreement, or
otherwise) with respect to any action, suit, proceeding, complaint, claim, or
demand brought against the Company (whether such action, suit, proceeding,
complaint, claim, or demand is pursuant to an agreement, applicable law, or
otherwise).

 

12. Termination.

 

(a) Termination of Agreement. The Parties may terminate this Agreement as
provided below:

 

(i) Purchaser and Principal may terminate this Agreement by mutual written
agreement at any time prior to the Closing;

 

(ii) Purchaser may terminate this Agreement by giving written notice to
Principal at any time prior to the Closing if: (A) Principal has breached any
material representation, warranty, or covenant contained in this Agreement in
any material respect and Purchaser has notified Principal of the breach, and the
breach has continued without cure for a period of two (2) days after the notice
of breach; or (B) if the Closing shall not have occurred on or before September
5, 2018, by reason of the failure of any condition precedent under Section 10(a)
hereof (unless the failure results primarily from Purchaser itself breaching any
representation, warranty, or covenant contained in this Agreement); and

 

(iii) Principal may terminate this Agreement by giving written notice to
Purchaser at any time prior to the Closing: (A) in the event Purchaser has
breached any material representation, warranty, or covenant contained in this
Agreement in any material respect, Principal have notified Purchaser of the
breach, and the breach has continued without cure for a period of two (2) days
after the notice of breach; or (B) if the Closing shall not have occurred on or
before September 5, 2018, by reason of the failure of any condition precedent
under Section 10(b) hereof (unless the failure results primarily from Principal
herself breaching any representation, warranty, or covenant contained in this
Agreement).

 



13

 

 

(b) Effect of Termination. Upon termination of this Agreement, all rights and
obligations of the Parties hereunder shall terminate without any Liability of
any Party to any other Party, except for any Liability of a Party that is then
in breach.

 

13. Miscellaneous.

 

(a) Facsimile Execution and Delivery. Facsimile execution and delivery of this
Agreement is legal, valid and binding execution and delivery for all purposes.

 

(b) No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person other than the Parties and their respective successors
and permitted assigns.

 

(c) Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they related in any way to the subject matter
hereof.

 

(d) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of his or
its rights, interests, or obligations hereunder without the prior written
approval of Purchaser and Principal; provided, however, that Purchaser may (i)
assign any or all of its rights and interests hereunder to one or more of its
Affiliates, and (ii) designate one or more of its Affiliates to perform its
obligations hereunder, but no such assignment shall operate to release
Purchasers or a successor from any obligation hereunder unless and only to the
extent that Principal agrees in writing.

 

(e) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.

 

(f) Headings. The Section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

 

(g) Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing and addressed to the Party at its address as
specified on the signature page hereto. Any notice, request, demand, claim, or
other communication hereunder shall be deemed duly given if (and then two
business days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient. Any Party
may send any notice, request, demand, claim, or other communication hereunder to
the intended recipient at the address set forth above using any other means
(including personal delivery, expedited courier, messenger service, telecopy,
telex, ordinary mail, or electronic mail), but no such notice, request, demand,
claim, or other communication shall be deemed to have been duly given unless and
until it actually is received by the intended recipient. Any Party may change
the address to which notices, requests, demands, claims, and other
communications hereunder are to be delivered by giving the other Parties notice
in the manner herein set forth.

 



14

 

 

(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Nevada without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Nevada or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Nevada.

 

(i) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by Purchaser and
Principal or their respective representatives. No waiver by any Party of any
default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.

 

(j) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

 

(k) Expenses. Each of the Parties and the Company will bear his or its own costs
and expenses (including legal fees and expenses) incurred in connection with
this Agreement and the transactions contemplated hereby. Principal agrees that
the Company has not borne or will not bear any of Principal’s costs and expenses
(including any of his legal fees and expenses) in connection with this Agreement
or any of the transactions contemplated hereby.

 

(l) Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state or local statute or law
shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation. The Parties intend that each representation,
warranty, and covenant contained herein shall have independent significance. If
any Party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty, or covenant relating to the same subject matter (regardless of the
relative levels of specificity) which the Party has not breached shall not
detract from or mitigate the fact that the Party is in breach of the first
representation, warranty, or covenant.

 

(m) Specific Performance. Each of the Parties acknowledges and agrees that the
other Parties would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached. Accordingly, each of the Parties agrees that the other
Parties shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions hereof in any action instituted in any court of the
United States or any state thereof having jurisdiction over the Parties and the
matter (subject to the provisions set forth in Section 13(n) below), in addition
to any other remedy to which they may be entitled, at law or in equity.

 

(n) Submission to Jurisdiction. Each of the Parties submits to the jurisdiction
of any state or federal court sitting in the State of Nevada, in any action or
proceeding arising out of or relating to this Agreement and agrees that all
claims in respect of the action or proceeding may be heard and determined in any
such court. Each of the Parties waives any defense of inconvenient forum to the
maintenance of any action or proceeding so brought and waives any bond, surety,
or other security that might be required of any other Party with respect
thereto. Any Party may make service on any other Party by sending or delivering
a copy of the process to the Party to be served at the address and in the manner
provided for the giving of notices in Section 13(g) above. Nothing in this
Section 13(n), however, shall affect the right of any Party to bring any action
or proceeding arising out of or relating to this Agreement in any other court or
to serve legal process in any other manner permitted by law or at equity. Each
Party agrees that a final judgment in any action or proceeding so brought shall
be conclusive and may be enforced by suit on the judgment or in any other manner
provided by law or at equity.

 

[Signature Page Follows]

 



15

 

 

[Principal Signature Page]

  

IN WITNESS WHEREOF, the undersigned Principal has duly executed this Agreement
as of the date first above written.

 

  /s/ Susan Santage   Susan Santage   1981 East Murray Holiday Rd.   Salt Lake
City, UT 84117   email: ss@wsmnet.us

  



 

 

 

[Purchaser Signature Page]

  

IN WITNESS WHEREOF, the undersigned Purchaser has duly executed this Agreement
as of the date first above written.

  

  Wei-Hsien Lin         By: /s/ Wei-Hsien Lin   Name:     Title:     Email:    
Address: 9th Floor, No 117, Tanmei Street, Neihu District, Taipei City 114,
Taiwan

 



 

 

 

[Company Signature Page]

 

IN WITNESS WHEREOF, the undersigned Company has duly executed this Agreement as
of the date first above written.

 

  YUMMIES, INC.           By: /s/ Susan Santage   Name: Susan Santage   Title:
President   Email:     Address: 1981 East Murray Holiday Rd.     Salt Lake City,
UT 84117

  

 

 



 

 

